                          Case 4:16-cr-00113-JD Document 88 Filed 06/02/20 Page 1 of 5

  AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation


                                     UNITED STATES DISTRICT COURT
                                               Northern District of California
             UNITED STATES OF AMERICA                                         ) JUDGMENT IN A CRIMINAL CASE
                                                                                   (For Revocation of Probation or Supervised Release)
                               v.                                             )
                       Rodney Lamon Smith                                     )    USDC Case Number: CR-16-00113-001 JD
                          Rodney Lamon Smith                                  )    BOP Case Number: DCAN416CR00113-001
                                                                              )    USM Number: 23436-111
                                                                              )    Defendant’s Attorney: John Paul Reichmuth

  THE DEFENDANT:

          Admitted guilt to violating the conditions of supervised release as set forth in charge (s): One, Two, Three and Four of the
          petition dated January 21, 2020
          was found in violation of condition(s): after denial of guilt.


  The defendant is adjudicated guilty of these violations:
   Violation Number               Nature of Violation                                                         Violation Ended
   One                            Failed to comply with treatment services                                    August 30, 2019
   Two                            Failed to report as directed                                                September 23, 2019
   Three                          Failed to report to law enforcement contact                                 September 3, 2019
   Four                           Left the District without permission                                        September 9, 2019
  The defendant is sentenced as provided in pages 2 through 5 of this judgment. The sentence is imposed pursuant to the Sentencing
  Reform Act of 1984.

         The defendant has not violated condition(s) and is discharged as to such violation(s) condition.

      It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered
to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                  6/1/2020
   Last Four Digits of Defendant’s Soc. Sec. No.: 2751                            Date of Imposition of Judgment

   Defendant’s Year of Birth: 1989
                                                                                  Signature of Judge
   City and State of Defendant’s Residence:                                       The Honorable James Donato
   Stockton, California                                                           United States District Judge
                                                                                  Name & Title of Judge

                                                                                  6/2/2020
                                                                                  Date Signed
                        Case 4:16-cr-00113-JD Document 88 Filed 06/02/20 Page 2 of 5

AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation
DEFENDANT: Rodney Lamon Smith                                                                                 Judgment - Page 2 of 5
CASE NUMBER: CR-16-00113-001 JD

                                                             IMPRISONMENT

You are hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of: Time Served


       The Court makes the following recommendations to the Bureau of Prisons:

       The defendant is remanded to the custody of the United States Marshal. The appearance bond is hereby exonerated.
       Any cash bail plus interest shall be returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in
       the Clerk’s Office.

       The defendant shall surrender to the United States Marshal for this district (1301 Clay Street Oakland, CA):
               At no later            am         pm     on
               than
               as notified by the United States Marshal.

       The appearance bond shall be deemed exonerated upon the surrender of the defendant. Any cash bail plus interest shall be
       returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the Clerk’s Office.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
               at                      am       pm     on (no later than 2:00 pm).

               as notified by the United States Marshal.

               as notified by the Probation or Pretrial Services Office.

       The appearance bond shall be deemed exonerated upon the surrender of the defendant. Any cash bail plus interest shall be
       returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the Clerk’s Office.


                                                                   RETURN

I have executed this judgment as follows:




         Defendant delivered on ______________________________ to _______________________________________ at
         ________________________________________ , with a certified copy of this judgment.




                                                                                        UNITED STATES MARSHAL

                                                                     By
                                                                                     DEPUTY UNITED STATES MARSHAL
                        Case 4:16-cr-00113-JD Document 88 Filed 06/02/20 Page 3 of 5

AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation
DEFENDANT: Rodney Lamon Smith                                                                                   Judgment - Page 3 of 5
CASE NUMBER: CR-16-00113-001 JD

                                                        SUPERVISED RELEASE
Upon release from imprisonment, you shall be on supervised release for a term of: 19 months

You must report to the probation office in the district to which you are released within 72 hours of release from the custody of the
Bureau of Prisons.

You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance. You must refrain from any unlawful use of a controlled substance. You must
submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests thereafter, as determined by the
court.

                                     MANDATORY CONDITIONS OF SUPERVISION
 1)    You must not commit another federal, state or local crime.
 2)    You must not unlawfully possess a controlled substance.
 3)    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
       from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
       imprisonment   andabove
                    The    at least two
                                 drug   periodic
                                      testing    drug tests
                                              condition     thereafter,based
                                                        is suspended,  as determined  by thedetermination
                                                                             on the court's  court.       that you pose a low risk of
                    future substance abuse. (check if applicable)
 4)         You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
            of restitution. (check if applicable)
 5)         You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6)         You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
            seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
            you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7)         You must participate in an approved program for domestic violence. (check if applicable)


      You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
      attached page.


                                       STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court, and bring about improvements in your conduct and condition.

1)       You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
         RELEASE, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2)       After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
         and when you must report to the probation officer, and you must report to the probation officer as instructed.
3)       You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
         from the court or the probation officer.
4)       You must follow the instructions of the probation officer related to the conditions of supervision.
5)       You must answer truthfully the questions asked by your probation officer.
6)       You must live at a place approved by the probation officer. If you plan to change where you live or anything about your
         living arrangements (such as the people you live with, for example), you must notify the probation officer at least 10 days
         before the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must
         notify the probation officer within 72 hours of becoming aware of a change or expected change.
7)       You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
         officer to take any items prohibited by these and the special conditions of your supervision that he or she observes in plain
         view.
                        Case 4:16-cr-00113-JD Document 88 Filed 06/02/20 Page 4 of 5

AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation
DEFENDANT: Rodney Lamon Smith                                                                                  Judgment - Page 4 of 5
CASE NUMBER: CR-16-00113-001 JD

8)       You must work at least part-time (defined as 20 hours per week) at a lawful type of employment unless excused from doing
         so by the probation officer for schooling, training, community service or other acceptable activities. If you plan to change
         where you work or anything about your work (such as your position or your job responsibilities), you must notify the
         probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not
         possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a
         change or expected change.
9)       You must not communicate or interact with someone you know is engaged in criminal activity. You must not associate,
         communicate, or interact with any person you know has been convicted of a felony, unless granted permission to do so by the
         probation officer.
10)      If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
11)      You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
         without first getting the permission of the court.
12)      You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
         that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
         nunchakus or tasers).


         If the probation officer determines that you pose a risk to a third party, the probation officer may require you to notify the
         person about the risk and you must comply with that instruction. The probation officer may contact the person and confirm
         that you have notified the person about the risk. (check if applicable)

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. I understand that the court may (1) revoke supervision, (2) extend the term of supervision,
and/or (3) modify the conditions of supervision upon a finding of a violation of probation or supervised release.




 (Signed)
              Defendant                                                        Date


              U.S. Probation Officer/Designated Witness                        Date
                        Case 4:16-cr-00113-JD Document 88 Filed 06/02/20 Page 5 of 5

AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation
DEFENDANT: Rodney Lamon Smith                                                                                   Judgment - Page 5 of 5
CASE NUMBER: CR-16-00113-001 JD

                                         SPECIAL CONDITIONS OF SUPERVISION

Prior Conditions

    1.   You must participate in a program of testing and treatment for drug abuse, as directed by the probation officer, until such
         time as you are released from treatment by the probation officer. You are to pay part or all of the cost of this treatment, at an
         amount not to exceed the cost of treatment, as deemed appropriate by the probation officer. Payments shall never exceed the
         total cost of urinalysis and counseling. The actual co-payment schedule shall be determined by the probation officer.

    2.   You must pay any special assessment that is imposed by this judgment and that remains unpaid at the commencement of the
         term of supervised release.

    3.   You must submit your person, residence, office, vehicle, electronic devices and their data (including cell phones, computers,
         and electronic storage media), and any property under your control, to a search. Such a search shall be conducted by a United
         States Probation Officer or any federal, state or local law enforcement officer at any time with or without suspicion. Failure
         to submit to such a search may be grounds for revocation; you shall warn any residents that the premises may be subject to
         searches.

    4.   You must cooperate in the collection of DNA as directed by the probation officer.

    5.   You must not own or possess any firearms, ammunition, destructive devices, or other dangerous weapons.

Additional Conditions

    6.   You shall participate in the Location Monitoring Program as directed by the probation officer for a period of 180 days, and be
         monitored by location monitoring technology at the discretion of the probation officer. Location monitoring shall be utilized
         to verify your compliance with home detention while on the program. You are restricted to your residence at all times except
         for employment, education, religious services, medical appointments, substance abuse or mental health treatment, attorney
         visits, court appearances, court-ordered obligations or other activities pre-approved by the probation officer. You shall pay all
         or part of the costs of the program based upon your ability to pay as determined by the probation officer.

You must pay the total criminal monetary penalties as originally imposed, less any payments already received:

         Special Assessment: $ 5.46         Fine: $ Waived       Restitution: $ N/A
